Citation Nr: 9902499	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
history of a left eye injury.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to November 
1945.  

The veteran filed a claim in January 1946 for service 
connection for an eye injury.  By rating decision in May 
1946, service connection for residuals of an eye injury was 
denied.  The veteran was notified of that decision by letter 
of the same month; as he failed to file a timely appeal, the 
May 1946 decision became final.  In July 1980, the veteran 
filed a request to reopen his claim for service connection 
for an eye injury.  By rating decision in November 1980, 
service connection for an eye injury was denied on a de novo 
basis.  The veteran was notified of that decision by letter 
of the same month; as he failed to file a timely appeal, the 
November 1980 rating decision became final.  In July 1997, 
the veteran requested that his claim of entitlement to 
service connection for an eye injury be reopened.  This 
appeal arises from a February 1998 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) that 
determined that new and material evidence sufficient to 
reopen the veterans claim had not been submitted.

A Notice of Disagreement was filed in March 1998 and a 
Statement of the Case was issued in April 1998.  A 
substantive appeal was filed in August 1998 with a request 
for a hearing before a Board member by video 
teleconferencing.  On October 6, 1998, a video teleconference 
hearing was held before the undersigned.  At the hearing, the 
veteran indicated that he was accepting the video 
teleconferencing hearing in lieu of an in-person hearing.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for his injuries.  He maintains that he 
currently has an eye injury that was manifest in service.  He 
further contends that his injury has gotten worse in the past 
years. 

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1998).  If the Board determines that the appellant has 
produced new and material evidence, the case is reopened and 
the Board must evaluate the merits of the appellants claim 
considering all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the Court 
of Veterans Appeals on March 8, 1991, decided Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the court 
expanded the definition of material evidence (hereinafter 
referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The bright 
line rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was clearer and 
more easily applied.  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of material evidence 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans claims, vacated the courts decision upholding the 
Boards refusal to reopen Hodges claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of material evidence.  

In the present case, the RO relied on the Colvin test in 
denying the veterans claim.  In such case, the claims folder 
must be returned to the RO so that they may consider the 
claim under the criteria set forth in 38 C.F.R. § 3.156.  

Accordingly, the case is being Remanded for the following 
action:

The RO should reconsider the case under 
the provisions of 38 C.F.R. § 3.156.  
Thereafter, the veteran should be 
furnished a supplemental statement and 
given the opportunity to respond thereto.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  The 
purpose of this REMAND is to accord the veteran due process 
of law.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.






		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
